[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendants move to dismiss the plaintiff's complaint based on the plaintiff's refusal to provide certain information and materials at his deposition. The complaint alleges wrongful discharge, breach of good faith and fair dealing, invasion of privacy, and negligent infliction of emotional distress. The plaintiff appears pro se.
The defendants sought to depose the Plaintiff and subpoenae'd him for deposition to occur on July 28, 1998. The plaintiff failed to appear for the deposition. The defendants moved for issuance of a capias to secure the plaintiff's attendance at future depositions. The court declined to issue the capias but instead ordered the plaintiff to appear for deposition and cooperate fully at the deposition.
On August 6, 1998, the plaintiff appeared for his deposition but refused to answer questions regarding statements he made to the Federal Bureau of Investigations about his allegations of misconduct by the defendants. The defendants now move for dismissal because of this refusal.
The plaintiff elected to initiate this action against the defendants voluntarily. By invoking the judicial process in his behalf, the plaintiff subjects himself to the rules and procedures attendant to civil actions. The plaintiff has made allegations against the defendants, and they are entitled, under CT Page 10127 those rules and procedures, to depose him to discover evidence relevant to those claims and any defenses to them, Practice Book §§ 13-2 and 13-26. Statements of the plaintiff made to others, including the F.B.I., pertinent to these allegations may be admitted at trial and are obtainable by deposition.
The plaintiff justifies his adamant refusal to disclose this material by his reluctance to reveal to the defendants any information about the F.B.I. investigation of these matters. By pursuing this action seeking monetary and other civil relief from the defendants, the plaintiff has made this evidence relevant and accessible by way of deposition. If he wished to keep his comments to law enforcement agencies confidential, then he ought not have brought this suit. Under the provisions of Practice Book § 17-19, the court enters a nonsuit against the plaintiff.
Sferrazza, J.